36 F.3d 127
308 U.S.App.D.C. 313
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Roderick W. McIVER, Appellant,v.Bruce BABBITT, Secretary, Department of Interior, Appellee.
No. 93-5006.
United States Court of Appeals, District of Columbia Circuit.
May 26, 1994.

Before:  MIKVA, Chief Judge, SENTELLE and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.  The arguments have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  For the reasons stated below, it is


2
ORDERED and ADJUDGED, by the Court, that the District Court's ruling is affirmed.  Because appellant failed meaningfully to participate in the administrative proceeding before the Merit Systems Protection Board as instructed by the district court, his claim was properly dismissed for failure to exhaust administrative remedies.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).